Citation Nr: 0912734	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, a medical opinion should be 
obtained. VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Although he has identified several stressors, the Board finds 
that only one contains sufficient detail to verify.  
Specifically, the Veteran has maintained that while stationed 
at Cam Ranh Bay, he experienced incoming mortar and rocket 
attacks. 

The Veteran's service personnel records indicate that he was 
stationed with the 483rd Consolidated Aircraft Maintenance 
(CAM) Squadron at Cam Ranh Bay Airbase from October 1968 
until October 1969.  In October 2008, he submitted a listing 
of Viet Cong/ North Vietnamese Army Attacks on the ten 
primary U.S. Air Force Bases operating in the Republic of 
Vietnam during 1961-1973.  He highlighted three attacks on 
the list which occurred on the Cam Ranh Bay Airbase, 
including standoffs on February 23, 1969, March 21, 1969, and 
July 8, 1969.  

The Board takes judicial notice that these events occurred 
during the Veteran's tour of active service in Vietnam, while 
stationed at Cam Ranh Bay. It is not possible, of course, to 
verify that he was actually on base at the time that these 
attacks occurred.  In fact, he testified at his June 2008 BVA 
hearing that although he was stationed at Cam Ranh Bay, 
approximately 3-4 days a week, he was sent on temporary duty 
assignments (TDY) off base.

However, under Pentacost v. Principi, 16 Vet. App. 124, 128 
(2002), which held that, in order to show presence during a 
stressful event, evidence need not demonstrate that a veteran 
actually was present during the event if the evidence shows 
that his unit was present during the event, the Department of 
the Air Force documents appear sufficient to verify the 
Veteran's stressor.

Although the Veteran has been diagnosed with PTSD in various 
outpatient and inpatient treatment notes, no competent 
evidence of record causally relates the current diagnosis to 
the verified stressor.  The Board acknowledges a December 
2005 private treatment note which diagnosed him with PTSD and 
Intermittent Explosive Disorder (IED) related to experiences 
within his family of origin and his experiences in Vietnam. 

However, the private treating licensed clinical social worker 
failed to mention any specific stressors that the Veteran was 
exposed to in Vietnam. Moreover, because it is unclear to 
what extent his PTSD, as opposed to his IED, is related to a 
family issue or to his experiences in Vietnam, the Board 
finds that a VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain whether his PTSD is related to 
the verified stressor.  The examiner is 
asked to accept the Veteran's stressor of 
exposure to incoming mortar and rocket 
attacks.  

The claims folder must be made available 
to the examiner for review and that it 
was available should be noted in the 
opinion that is provided.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

2.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for PTSD on the merits 
and consider all evidence received since 
the issuance of the last statement of the 
case. 

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

